ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1, 3, 6-7, 9-20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, and suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches systems and methods for filtering images of live streams by utilizing templates to identify prohibited content to block/blur or otherwise prevent presentation thereof. The Prior Art also disclose and teach that such analysis and detection of prohibited content may be at a frame-by-frame level, and include analysis of I, P, and B frames of encoded video data. Furthermore, the Prior Art teaches that users may selectively choose categories/types of content that are to be prohibited/suppressed from display/playback. However, the Prior Art fails to sufficiently teach or suggest the particular ordered  combination of limitations as recited and required by the claimed invention. As such the claims are considered nonobvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421